Exhibit 26(e)(2): Fund Allocation of premiuim Payments Form (Form No. 139195 03/21/2014) Life FUND ALLOCATION OF PREMIUM PAYMENTS c ReliaStar Life Insurance Company, Minneapolis, MN ING Logo ING Customer Service Center: PO Box 5011, Minot, ND 58702-5011 c ReliaStar Life Insurance Company of New York, Woodbury, NY ING Customer Service Center: PO Box 5033, Minot, ND 58702-5033 Website: www.ingservicecenter.com product Policy Number A. Premium Allocation Initial or Future Premium Allocations: Current investment allocations will remain the same. See Section E for Investment Transfer Request. American Funds Insurance Series ® % ING Retirement Growth - Class I (RGI) % American Growth - Class 2 (AFR) % ING Retirement Moderate - Class I (RMP) % American Growth-Income - Class 2 (AFG) % ING Retirement Moderate Growth - Class I (RMG) % American International - Class 2 (AFI) % ING T. Rowe Price Capital Appreciation - Class I (GFM) BlackRock Variable Series Funds, Inc. % ING T. Rowe Price Equity Income - Class I (TEI) % BlackRock Global Allocation V.I. - Class III (BGA) % ING T. Rowe Price International Stock - Class I (MIO) Fidelity ® Variable Insurance Products % ING U.S. Stock Index - Class I (ISP) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) ING Partners, Inc. % Fidelity ® VIP Equity-Income - Initial Class (FEI) % ING Baron Growth - Class I (BSC) Fixed Account % ING Columbia Small Cap Value II - Class I (CSI) % Select Fixed Account (SFA) 1 % ING Global Bond - Class S (OSI) ING Balanced Portfolio, Inc. % ING Invesco Comstock - Class I (VKC) % ING Balanced - Class I (VBI) % ING Invesco Equity and Income - Class I (UTA) ING Intermediate Bond Portfolio % ING Oppenheimer Global - Class I (GGP) % ING Intermediate Bond - Class I (VPB) % ING Pioneer High Yield - Class I (PHP) ING Investors Trust % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) % ING BlackRock Health Sciences Opportunities - Class I (EHS) % ING Templeton Foreign Equity - Class I (TPI) % ING BlackRock Large Cap Growth - Class I (GFG) ING Variable Funds % ING Clarion Global Real Estate - Class S (IGT) % ING Growth and Income - Class I (GIP) % ING DFA World Equity - Class I (IFO) ING Variable Portfolios, Inc. % ING FMR SM Diversified Mid Cap - Class I (FDI) % ING Index Plus LargeCap - Class I (IPL) % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING Index Plus MidCap - Class I (IPM) % ING Global Perspectives - Class I (GBP) % ING Index Plus SmallCap - Class I (IPS) % ING Global Resources - Class I (IHA) % ING International Index - Class S (III) % ING Invesco Growth and Income - Class S (GRD) % ING Russell™ Large Cap Growth Index - Class I (IRC) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Russell™ Large Cap Index - Class I (IRI) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING Russell™ Large Cap Value Index - Class I (IRV) % ING Large Cap Growth - Class I (EOP) % ING Russell™ Mid Cap Growth Index - Class I (IRM) % ING Large Cap Value - Class I (PEP) % ING Russell™ Small Cap Index - Class I (IRS) % ING Limited Maturity Bond - Class S (ILM) % ING Small Company - Class I (ISS) % ING Liquid Assets - Class I (ILP) % ING U.S. Bond Index - Class I (ILB) % ING Marsico Growth - Class I (IMG) ING Variable Products Trust % ING MFS Total Return - Class I (IMT) % ING SmallCap Opportunities - Class I (NIG) % ING MFS Utilities - Class I (MUI) 2 Neuberger Berman Advisers Management Trust % ING MFS Utilities - Class S (MUP) 3 % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) % ING Multi-Manager Large Cap Core - Class I (PFS) B. Monthly Deduction Sub-Account (ING Protector Elite, ING Investor Elite, and ING Investor Elite NY only.) We may allow the Monthly Deduction, including the Monthly Mortality and Expense Risk Charge, to be deducted from the Sub-Account you specify. If the value of the specified Sub-Account is less than the Monthly Deduction allocated to that account, the excess of the Monthly Deduction will be deducted on a proportionate basis from the non-loaned Fixed Accumulation Value and the Variable Accumulation Value. Monthly Deduction Sub-Account Page 1 of 6 (Note: Signature required on last page.) Order #139195 03/21/2014 P roduct Policy Number C. Automatic Rebalancing OPTION (Automatically rebalances the Accumulation Value periodically to maintain a specified percentage allocation among the selected Sub-Accounts.) The policyowner must have at least $10,000 invested in the source fund in order to initiate Automatic Rebalancing Select The Transfer Frequency (check one) Please transfer funds: c Monthly c Quarterly c Semi-Annually c Annually Select The Transfer Start and End Dates (month/day/year) . (If no date is selected, changes will be effective on the date the request is received.) Please start the transfers on the following date: / / (Only days 1 through 28 are allowed.) (Start date should be at least 14 days after the date you submit this form to us to allow adequate processing time.) Please end the transfers on the following date: / / (Transfers will terminate at the earliest of the date specified, the date we receive your written request, or the date the service is terminated by us.) Note: The following funds are the only funds available with the Dynamic Variable Universal Life and Dynamic Variable Universal Life II products: ING Liquid Assets Portfolio - Class I, ING Balanced Portfolio - Class I, ING Intermediate Bond Portfolio - Class I and ING Growth and Income Portfolio - Class I. We will only allow transfers between these funds. Please make automatic periodic transfers to maintain the percentage allocation of Accumulation Value, less any Loan Amount, as specified below. Also, please change the allocation of future Net Premiums to this same allocation. American Funds Insurance Series ® % ING Retirement Growth - Class I (RGI) % American Growth - Class 2 (AFR) % ING Retirement Moderate - Class I (RMP) % American Growth-Income - Class 2 (AFG) % ING Retirement Moderate Growth - Class I (RMG) % American International - Class 2 (AFI) % ING T. Rowe Price Capital Appreciation - Class I (GFM) BlackRock Variable Series Funds, Inc. % ING T. Rowe Price Equity Income - Class I (TEI) % BlackRock Global Allocation V.I. - Class III (BGA) % ING T. Rowe Price International Stock - Class I (MIO) Fidelity ® Variable Insurance Products % ING U.S. Stock Index - Class I (ISP) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) ING Partners, Inc. % Fidelity ® VIP Equity-Income - Initial Class (FEI) % ING Baron Growth - Class I (BSC) Fixed Account % ING Columbia Small Cap Value II - Class I (CSI) % Select Fixed Account (SFA) 1 % ING Global Bond - Class S (OSI) ING Balanced Portfolio, Inc. % ING Invesco Comstock - Class I (VKC) % ING Balanced - Class I (VBI) % ING Invesco Equity and Income - Class I (UTA) ING Intermediate Bond Portfolio % ING Oppenheimer Global - Class I (GGP) % ING Intermediate Bond - Class I (VPB) % ING Pioneer High Yield - Class I (PHP) ING Investors Trust % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) % ING BlackRock Health Sciences Opportunities - Class I (EHS) % ING Templeton Foreign Equity - Class I (TPI) % ING BlackRock Large Cap Growth - Class I (GFG) ING Variable Funds % ING Clarion Global Real Estate - Class S (IGT) % ING Growth and Income - Class I (GIP) % ING DFA World Equity - Class I (IFO) ING Variable Portfolios, Inc. % ING FMR SM Diversified Mid Cap - Class I (FDI) % ING Index Plus LargeCap - Class I (IPL) % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING Index Plus MidCap - Class I (IPM) % ING Global Perspectives - Class I (GBP) % ING Index Plus SmallCap - Class I (IPS) % ING Global Resources - Class I (IHA) % ING International Index - Class S (III) % ING Invesco Growth and Income - Class S (GRD) % ING Russell™ Large Cap Growth Index - Class I (IRC) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Russell™ Large Cap Index - Class I (IRI) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING Russell™ Large Cap Value Index - Class I (IRV) % ING Large Cap Growth - Class I (EOP) % ING Russell™ Mid Cap Growth Index - Class I (IRM) % ING Large Cap Value - Class I (PEP) % ING Russell™ Small Cap Index - Class I (IRS) % ING Limited Maturity Bond - Class S (ILM) % ING Small Company - Class I (ISS) % ING Liquid Assets - Class I (ILP) % ING U.S. Bond Index - Class I (ILB) % ING Marsico Growth - Class I (IMG) ING Variable Products Trust % ING MFS Total Return - Class I (IMT) % ING SmallCap Opportunities - Class I (NIG) % ING MFS Utilities - Class I (MUI) 2 Neuberger Berman Advisers Management Trust % ING MFS Utilities - Class S (MUP) 3 % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) % ING Multi-Manager Large Cap Core - Class I (PFS) Terminate an Existing Automatic Portfolio Rebalancing Service Please terminate my Portfolio Rebalancing Service immediately. (initial here) Page 2 of 6 (Note: Signature required on last page.) Order #139195 03/21/2014 Product Policy Number D. Dollar Cost Averaging Option (Systematic method of investing, where securities are purchased at regular intervals so the cost of the securities is averaged over time.) The policyowner must have at least $5,000 invested in the source fund in order to initiate Dollar Cost Averaging. Please transfer $ or % from Select The Transfer Frequency (Check one.) Please transfer funds: c Monthly c Quarterly c Semi-Annually c Annually Select The Transfer Start and End Dates (month/day/year) . (If no date is selected, changes will be effective on the date the request is received.) Please start the transfers on the following date: / / (only days 1-28 are allowed) (Start date should be at least 14 days after the date you submit this form to us to allow adequate processing time.) Please end the transfers on the following date: / / (maximum 36 months after start date) (Transfers will terminate at the earliest of the date specified, the date we receive your written request, or the date the service is terminated by us.) Note: The following funds are the only funds available with the Dynamic Variable Life product: ING Liquid Assets Portfolio - Class I, ING Balanced Portfolio - Class I, ING Intermediate Bond Portfolio - Class I and ING Growth and Income Portfolio - Class I. We will only allow transfers between these funds. American Funds Insurance Series ® $ or % American Growth - Class 2 (AFR) $ or % American Growth-Income - Class 2 (AFG) $ or % American International - Class 2 (AFI) BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) Fixed Account $ or % Select Fixed Account (SFA) 1 ING Balanced Portfolio, Inc. $ or % ING Balanced - Class I (VBI) ING Intermediate Bond Portfolio $ or % ING Intermediate Bond - Class I (VPB) ING Investors Trust $ or % ING BlackRock Health Sciences Opportunities - Class I (EHS) $ or % ING BlackRock Large Cap Growth - Class I (GFG) $ or % ING Clarion Global Real Estate - Class S (IGT) $ or % ING DFA World Equity - Class I (IFO) $ or % ING FMR SM Diversified Mid Cap - Class I (FDI) $ or % ING Franklin Templeton Founding Strategy - Class I (IFT) $ or % ING Global Perspectives - Class I (GBP) $ or % ING Global Resources - Class I (IHA) $ or % ING Invesco Growth and Income - Class S (GRD) $ or % ING JPMorgan Emerging Markets Equity - Class I (JEI) $ or % ING JPMorgan Small Cap Core Equity - Class I (IJS) $ or % ING Large Cap Growth - Class I (EOP) $ or % ING Large Cap Value - Class I (PEP) $ or % ING Limited Maturity Bond - Class S (ILM) $ or % ING Liquid Assets - Class I (ILP) $ or % ING Marsico Growth - Class I (IMG) (DOLLAR COST AVERAGING OPTION - Continued on next page) Page 3 of 6 (Note: Signature required on last page.) Order #139195 03/21/2014 Product Policy Number D. Dollar Cost Averaging Option ( Continued ) $ or % ING MFS Total Return - Class I (IMT) $ or % ING MFS Utilities - Class I (MUI) 2 $ or % ING MFS Utilities - Class S (MUP) 3 $ or % ING Multi-Manager Large Cap Core - Class I (PFS) $ or % ING Retirement Growth - Class I (RGI) $ or % ING Retirement Moderate - Class I (RMP) $ or % ING Retirement Moderate Growth - Class I (RMG) $ or % ING T. Rowe Price Capital Appreciation - Class I (GFM) $ or % ING T. Rowe Price Equity Income - Class I (TEI) $ or % ING T. Rowe Price International Stock - Class I (MIO) $ or % ING U.S. Stock Index - Class I (ISP) ING Partners, Inc. $ or % ING Baron Growth - Class I (BSC) $ or % ING Columbia Small Cap Value II - Class I (CSI) $ or % ING Global Bond - Class S (OSI) $ or % ING Invesco Comstock - Class I (VKC) $ or % ING Invesco Equity and Income - Class I (UTA) $ or % ING Oppenheimer Global - Class I (GGP) $ or % ING Pioneer High Yield - Class I (PHP) $ or % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % ING Templeton Foreign Equity - Class I (TPI) ING Variable Funds $ or % ING Growth and Income - Class I (GIP) ING Variable Portfolios, Inc. $ or % ING Index Plus LargeCap - Class I (IPL) $ or % ING Index Plus MidCap - Class I (IPM) $ or % ING Index Plus SmallCap - Class I (IPS) $ or % ING International Index - Class S (III) $ or % ING Russell™ Large Cap Growth Index - Class I (IRC) $ or % ING Russell™ Large Cap Index - Class I (IRI) $ or % ING Russell™ Large Cap Value Index - Class I (IRV) $ or % ING Russell™ Mid Cap Growth Index - Class I (IRM) $ or % ING Russell™ Small Cap Index - Class I (IRS) $ or % ING Small Company - Class I (ISS) $ or % ING U.S. Bond Index - Class I (ILB) ING Variable Products Trust $ or % ING SmallCap Opportunities - Class I (NIG) Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Terminate an Existing Dollar Cost Averaging Service Please terminate my Dollar Cost Averaging Service immediately. (Initial here.) Page 4 of 6 (Note: Signature required on last page.) Order #139195 03/21/2014 Product Policy Number E. Investment Transfer Request c Current Investment Only c Current and Future Investments (If no box is checked, it is assumed Current Investment Only.) Allocations must be in whole percentages and total 100%. Funds that have been closed to new assets are indicated with "N/A" in the Transfer To column. For all premium allocation rules, please refer to the prospectuses. Note: The following funds are the only funds available with the Dynamic Variable Life product: ING Liquid Assets Portfolio - Class I, ING Balanced Portfolio - Class I, ING Intermediate Bond Portfolio - Class I and ING Growth and Income Portfolio - Class I. We will only allow transfers between these funds. Transfer From Investment Option Transfer To American Funds Insurance Series ® $ or % American Growth - Class 2 (AFR) $ or % $ or % American Growth-Income - Class 2 (AFG) $ or % $ or % American International - Class 2 (AFI) $ or % BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) $ or % Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) $ or % $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) $ or % $ or % Fidelity ® VIP Index 500 - Initial Class (FIN) 4 N/A $ or % Fidelity ® VIP Investment Grade Bond - Initial Class (FIG) N/A Fixed Account $ or % Select Fixed Account (SFA) 1 $ or % ING Balanced Portfolio, Inc. $ or % ING Balanced - Class I (VBI) $ or % ING Intermediate Bond Portfolio $ or % ING Intermediate Bond - Class I (VPB) $ or % ING Investors Trust $ or % ING BlackRock Health Sciences Opportunities - Class I (EHS) $ or % $ or % ING BlackRock Large Cap Growth - Class I (GFG) $ or % $ or % ING Clarion Global Real Estate - Class S (IGT) $ or % $ or % ING Clarion Real Estate - Class I (IVK) 5 N/A $ or % ING DFA World Equity - Class I (IFO) $ or % $ or % ING FMR SM Diversified Mid Cap - Class I (FDI) $ or % $ or % ING Franklin Templeton Founding Strategy - Class I (IFT) $ or % $ or % ING Global Perspectives - Class I (GBP) $ or % $ or % ING Global Resources - Class I (IHA) $ or % $ or % ING Invesco Growth and Income - Class S (GRD) $ or % $ or % ING JPMorgan Emerging Markets Equity - Class I (JEI) $ or % $ or % ING JPMorgan Small Cap Core Equity - Class I (IJS) $ or % $ or % ING Large Cap Growth - Class I (EOP) $ or % $ or % ING Large Cap Value - Class I (PEP) $ or % $ or % ING Limited Maturity Bond - Class S (ILM) $ or % $ or % ING Liquid Assets - Class I (ILP) $ or % $ or % ING Marsico Growth - Class I (IMG) $ or % $ or % ING MFS Total Return - Class I (IMT) $ or % $ or % ING MFS Utilities - Class I (MUI) 2 $ or % $ or % ING MFS Utilities - Class S (MUP) 3 $ or % $ or % ING Multi-Manager Large Cap Core - Class I (PFS) $ or % $ or % ING Retirement Growth - Class I (RGI) $ or % $ or % ING Retirement Moderate - Class I (RMP) $ or % $ or % ING Retirement Moderate Growth - Class I (RMG) $ or % $ or % ING T. Rowe Price Capital Appreciation - Class I (GFM) $ or % $ or % ING T. Rowe Price Equity Income - Class I (TEI) $ or % $ or % ING T. Rowe Price International Stock - Class I (MIO) $ or % $ or % ING U.S. Stock Index - Class I (ISP) $ or % (INVESTMENT TRANSFER REQUEST - Continued on next page) Page 5 of 6 (Note: Signature required on last page.) Order #139195 03/21/2014 E. Investment Transfer Request ( Continued ) Transfer From Investment Option Transfer To ING Partners, Inc. $ or % ING American Century Small-Mid Cap Value - Class I (SCV) N/A $ or % ING Baron Growth - Class I (BSC) $ or % $ or % ING Columbia Small Cap Value II - Class I (CSI) $ or % $ or % ING Global Bond - Class S (OSI) $ or % $ or % ING Invesco Comstock - Class I (VKC) $ or % $ or % ING Invesco Equity and Income - Class I (UTA) $ or % $ or % ING JPMorgan Mid Cap Value - Class I (MCV) N/A $ or % ING Oppenheimer Global - Class I (GGP) $ or % $ or % ING PIMCO Total Return - Class I (PTR) N/A $ or % ING Pioneer High Yield - Class I (PHP) $ or % $ or % ING T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % $ or % ING Templeton Foreign Equity - Class I (TPI) $ or % ING Strategic Allocation Portfolio $ or % ING Strategic Allocation Conservative - Class I (SAI) N/A $ or % ING Strategic Allocation Growth - Class I (SAG) N/A $ or % ING Strategic Allocation Moderate - Class I (SAB) N/A ING Variable Funds $ or % ING Growth and Income - Class I (GIP) $ or % ING Variable Portfolios, Inc. $ or % ING Index Plus LargeCap - Class I (IPL) $ or % $ or % ING Index Plus MidCap - Class I (IPM) $ or % $ or % ING Index Plus SmallCap - Class I (IPS) $ or % $ or % ING International Index - Class S (III) $ or % $ or % ING Russell™ Large Cap Growth Index - Class I (IRC) $ or % $ or % ING Russell™ Large Cap Index - Class I (IRI) $ or % $ or % ING Russell™ Large Cap Value Index - Class I (IRV) $ or % $ or % ING Russell™ Mid Cap Growth Index - Class I (IRM) $ or % $ or % ING Russell™ Small Cap Index - Class I (IRS) $ or % $ or % ING Small Company - Class I (ISS) $ or % $ or % ING U.S. Bond Index - Class I (ILB) $ or % ING Variable Products Trust $ or % ING International Value - Class I (NIV) N/A $ or % ING MidCap Opportunities - Class I (PMO) N/A $ or % ING SmallCap Opportunities - Class I (NIG) $ or % Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) $ or % endnotes 1 If the Select Fixed Account ("SFA") is selected, the frequency must be annual and the transfer scheduled within 30 days before or 30 days after the policy anniversary date. The SFA is not available in the State of New Jersey. 2 Not available with FlexDesign®, ING Investor Elite, ING Investor Elite NY, ING Protector Elite, Select*Life NY, Select*Life NY II, Variable Accumulation Design and Variable Estate Design SM . 3 Not available with Select*Life I, Select*Life II, Select*Life III or Variable Estate Design. 4 Only available with Select*Life I and Select*Life NY. 5 5 Not available with Select*Life I or Select*Life NY. F. Signatures I/We acknowledge that we have read and understand: 1. the terms and conditions listed in the instructions to this form and that we have received and read the Prospectus for this policy. 2. I/we can cancel or change any elections requested in Sections C and D above by sending written notice to the ING Customer Service Center before the next transfer date. 3. that Dollar Cost Averaging and Automatic Rebalancing will begin on the date specified only if the ING Customer Service Center has received and accepted this signed form before the date specified. Owner(s) Name Ê
